Name: Commission Regulation (EC) No 1479/97 of 28 July 1997 setting the agricultural conversion rates applicable to certain aid in Sweden and the United Kingdom and the resulting maximum amounts of compensatory aid
 Type: Regulation
 Subject Matter: agricultural policy;  Europe;  cooperation policy
 Date Published: nan

 29 . 7 . 97 [ EN Official Journal of the European Communities No L 200/41 COMMISSION REGULATION (EC) No 1479/97 of 28 July 1997 setting the agricultural conversion rates applicable to certain aid in Sweden and the United Kingdom and the resulting maximum amounts of compensatory aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, relating to appreciable revaluations (6) provides for supple ­ mentary amounts of compensatory aid to be paid in addi ­ tion to that compensation ; whereas the maximum supple ­ mentary amount of the first tranche of compensatory aid for the reduction in the aid referred to in Article 7 of Regulation (EEC) No 3813/92 for which the operative event occurs on 1 July 1997 should be fixed for Sweden and the United Kingdom; whereas calculation of the amount concerned pursuant to Article 4 (2) and the last subparagraph of Article 6 (3) of Regulation (EC) No 724/97 results , in the case of Sweden , in a maximum amount per hectare very close to zero; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 724/97 of 22 April 1997 determining measures and compensation relating to appreciable revaluations that affect farm incomes ('), and in particular Article 7 thereof, Whereas pursuant to Article 3 of Council Regulation (EC) No 2990/95 (2), as last amended by Regulation (EC) No 1451 /96 C), as regards the Swedish krona and Article 3 of Regulation (EC) No 724/97 as regards the pound sterling, the agricultural conversion rates applicable to the aid referred to in Article 7 of Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversions rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regu ­ lation (EC) No 1 50/95 C^), have not been reduced as a result of appreciable revaluations of the currencies concerned; whereas , however, Article 3 of Regulation (EC) No 724/97 provides for a reduction in the agricultural conversion rate applicable to one of the aids referred to in Article 7 of Regulation (EEC) No 3813/92 where, because of measures taken following an appreciable revaluation , that rate exceeds the current agricultural conversion rate by more than 11,5 % ; whereas, in such cases, the conver ­ sion rate to be applied is equal to the current agricultural conversion rate plus 11,5% ; Whereas the agricultural conversion rates for the Swedish krona and the pound sterling applicable to some of the aids referred to in Article 7 of Regulation (EEC) No 3813/92 were reduced from 1 July 1997 to avoid dif ­ ferences of more than 11,5% from the agricultural conversion rates current on that date ; whereas, in order to facilitate the administration of the aids concerned, the rates applicable for them from 1 July 1997 should be specified and fixed; Whereas Article 4 (2) of Regulation (EC) No 724/97 provides for compensation for the effects of the reduction in the agricultural conversion rates applicable to the aids referred to in Article 7 of Regulation (EEC) No 3813/92; whereas Commission Regulation (EC) No 805/97 of 2 May 1997 laying down detailed rules for compensation Article 1 The agricultural conversion rate of 1 ecu = 0,833821 pounds sterling, applicable on 30 June 1997 to the aids referred to in Article 7 of Regulation (EEC) No 3813/92 for which the operative event occurs on 1 July, shall be replaced from 1 July 1997 in respect of the aids concerned by 1 ecu = 0,803724 pounds sterling. The agricultural conversion rate of 1 ecu = 9,91834 Swedish krona, applicable on 30 June 1997 to the aids referred to in Article 7 of Regulation (EEC) No 3813/92 for which the operative event occurs on 1 July, shall be replaced from 1 July 1997 in respect of the aids concerned by 1 ecu = 9,90747 Swedish krona . Article 2 The maximum supplementary amount of the first tranche of compensatory aid that may be granted as a result of the reduction in the agricultural conversion rate referred to in Article 1 shall be zero for Sweden and ECU 66,70 million for the United Kingdom. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. ') OJ No L 108 , 25 . 4. 1997, p. 9 . 2) OJ No L 312, 23 . 12 . 1995, p. 7 . ') OJ No L 187, 26 . 7 . 1996, p. 1 . 4 ) OJ No L 387, 31 . 12 . 1992, p. 1 . 5) OJ No L 22, 31 . 1 . 1995, p. 1 . (6) OJ No L 115, 3 . 5 . 1997, p. 13 . No L 200/42 EN Official Journal of the European Communities 29 . 7 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1997. For the Commission Franz FISCHLER Member of the Commission